 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT




This FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 30, 2008, among DIAMOND JO, LLC (formerly known as
Peninsula Gaming Company, LLC), a Delaware limited liability company (“DJL”),
THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana limited liability company (“OED”,
and together with DJL, referred to hereinafter each individually as a
“Borrower”, and individually and collectively, as “Borrowers”), PENINSULA
GAMING, LLC, a Delaware limited liability company (“PGL”), PENINSULA GAMING
CORP., a Delaware corporation (“PGC”, and together with PGL, referred to
hereinafter each individually as a “Guarantor”, and individually and
collectively, as “Guarantors”), the Lenders (as defined in the hereinafter
defined Loan Agreement) signatories hereto, and WELLS FARGO FOOTHILL, INC., a
California corporation, as the arranger and agent for the Lenders (“Agent”).
 
W I T N E S S E T H:


WHEREAS, Borrowers, Agent, and the Lenders are parties to that certain Loan and
Security Agreement dated as of June 16, 2004, as amended by that certain First
Amendment to Loan and Security Agreement dated as of November 10, 2004, that
certain Second Amendment to Loan and Security Agreement dated as of July 12,
2005, that certain Third Amendment to Loan and Security Agreement and Consent
dated as of December 6, 2006, and that certain Fourth Amendment to Loan and
Security Agreement and Consent, dated as of December 22, 2006 and as
supplemented by that certain Borrower Supplement No. 1 dated as of May 13, 2005
(as amended and supplemented and as otherwise amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Loan Agreement), pursuant to which the Lender Group has agreed
to make the Advances and other extensions of credit to Borrowers from time to
time pursuant to the terms and conditions thereof and the other Loan Documents;
 
WHEREAS, Borrowers requested that certain terms and conditions of the Loan
Agreement be amended, and the Lender Group and, by their respective
acknowledgment hereof, Guarantors have agreed to the requested amendments on the
terms and conditions provided herein;
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Amendments to the Loan Agreement.
 
(a) Section 1.1 of the Loan Agreement, Definitions, is hereby modified and
amended by amending and restating the definitions of “Applicable Margin”,
“Capital Expenditure Carry Forward Amount”, “Fee Letter” and “OED Hotel Project”
in their respective entirety as follows:
 

LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

(b) ““Applicable Margin” means, as of any date of determination, effective as of
the Fifth Amendment Effective Date, the applicable percentage indicated below
that corresponds to Combined EBITDA for the 12-month period ended immediately
prior to the date of determination:
 
Pricing Level
Combined EBITDA as of the end of each fiscal quarter
Applicable Margin for Revolving Advances that are Base Rate Loans
Applicable Margin for Revolving Advances that are LIBOR Rate Loans
Applicable Margin for Letter of Credit Fee
Level I
Less than $40,000,000
0.50%
3.00%
2.50%
Level II
Greater than or equal to $40,000,000, but less than $52,000,000
0.25%
2.50%
 2.50%
Level III
Greater than or equal to $52,000,000, but less than $62,000,000
0.00%
2.25%
2.25%
Level IV
Greater than or equal to $62,000,000
0.00%
2.00%
2.00%



The Applicable Margin for each Advance and the Letter of Credit fee shall be
determined as of the end of each fiscal quarter by reference to Combined EBITDA
for the 12-month period then ending; provided, however, that (a) no change in
the Applicable Margin shall be effective until 3 Business Days after the date on
which Agent receives financial statements pursuant to Section 6.3(a), and a
certificate of the chief financial officer of Parent demonstrating such amount,
attaching thereto a schedule in form reasonably satisfactory to Agent of the
computations used by Parent in determining such Combined EBITDA for such
preceding 12 month period ending as of the end of the most recently ended fiscal
quarter, (b) the Applicable Margin shall be the interest rate margin set forth
for Level I above with respect to the applicable Revolving Advances and the
Letter of Credit fee, respectively, (i) if Parent has not submitted to Agent the
information described in clause (a) of this proviso as and when required under
Section 6.3(a), for so long as such information has not been received by Agent,
and (ii) at the election of Agent or the Required Lenders, upon the occurrence
and during the
 

 
LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

continuation of any Event of Default (whether or not the Default Rate of
interest shall then be in effect) and (c) in the event that the information
contained in any financial statement or any certificate delivered pursuant to
clause (a) above is shown to be inaccurate, and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(each, an “Applicable Period”) than the Applicable Margin actually applied for
such Applicable Period, then (i) Borrowers shall immediately deliver to Agent a
correct certificate for such Applicable Period, (ii) the Applicable Margin shall
be the Applicable Margin set forth in the table above determined by Agent to be
applicable for such Applicable Period based on such corrected certificate, and
(iii) Borrowers shall immediately deliver to Agent full payment in respect of
the accrued additional interest on the Obligations and additional Letter of
Credit fees as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by Agent to the affected
Obligations.
 
“Capital Expenditure Carry Forward Amount” means, to the extent positive, for
any fiscal year, a carry forward amount equal $6,000,000 less the aggregate
amount of capital expenditures made pursuant to Section 7.20(b)(i) in the
immediately preceding fiscal year (if fiscal year 2007 is the relevant
immediately preceding fiscal year, as such Section was in effect immediately
prior to the Fifth Amendment Effective Date).
 
“Fee Letter” means that certain Third Amended and Restated Fee Letter, dated as
of the Fifth Amendment Effective Date, between Borrowers and Agent.
 
“OED Hotel Project” means the project to design, develop, construct, equip and
operate the OED Hotel including remodel of existing casino exterior, casino
floor and restaurants.”
 
(c) Section 1.1 of the Loan Agreement, Definitions, is hereby further modified
and amended by deleting the definition of “Applicable Prepayment Premium” in its
entirety.
 
(d) Section 1.1 of the Loan Agreement, Definitions, is hereby further modified
and amended by (i) deleting the “and” from the end of clause (l) of the
definition of “Permitted Investments” and (ii) deleting clause (m) from such
definition and inserting the following in lieu thereof:
 
“(m)                      Investments made after the Closing Date but prior to
the Fifth Amendment Effective Date as more fully disclosed to Agent, in form and
substance reasonably satisfactory to the Agent, on or prior to the Fifth
Amendment Effective Date; and
 
 (n)           Investments not otherwise permitted by clauses (a) through (m)
above, not to exceed $10,000,000.”
 
(e) Section 1.1 of the Loan Agreement, Definitions, is hereby further modified
and amended by adding the following definitions thereto in the appropriate
alphabetical order:
 

 
LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

(f) ““Fifth Amendment” means that certain Fifth Amendment to Loan and Security
Agreement, dated as of the Fifth Amendment Effective Date, among Borrowers,
Guarantors, Lenders party thereto and Agent.
 
“Fifth Amendment Effective Date” means June 30, 2008.
 
 “OED Note Reserve” means, commencing March 1, 2009, $575,833.33 times the
number of months that have elapsed during the period commencing on February 1,
2009, and ending on February 28, 2010.”
 
(g) Section 2.1 of the Loan Agreement, Advances, is hereby modified and amended
by amending and restating subclause (z) of clause (a) of such Section in its
entirety as follows:
 
“(z)   the sum of (A) commencing on March 1, 2009, until Agent has received
evidence that all of the obligations of Borrowers, Guarantors and their
Affiliates under the OED Note Documents have been paid in full, the OED Note
Reserve, and (B) the aggregate amount of any other reserves, if any, established
by Agent under Section 2.1(b).”
 
(h) Section 2.6(a) of the Loan Agreement, Interest Rates, is hereby modified and
amended by amending and restating such Section in its entirety as follows:
 
“(a)           Interest Rates.  Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof, at Borrower’s option in accordance with Section 2.16, as
follows:  (i) if the relevant Obligation is an Advance that is a LIBOR Rate
Loan, at a per annum rate equal to the LIBOR Rate plus the Applicable Margin,
(ii) if the relevant Obligation is the Term Loan, at a per annum rate equal to
the Base Rate plus the Base Rate Term Loan Margin and (iii) otherwise, at a per
annum rate equal to the Base Rate plus the Applicable Margin. The foregoing
notwithstanding, at no time shall any portion of the Obligations bear interest
on the Daily Balance thereof at a per annum rate less than 6.00%. To the extent
that interest accrued hereunder at the rate set forth herein would be less than
the foregoing minimum applicable daily rate, the interest rate chargeable
hereunder for any such day automatically shall be deemed increased to the
minimum rate.”
 
(i) Section 3.4 of the Loan Agreement, Term, is hereby modified and amended by
amending and restating such Section in its entirety as follows:
 
“3.4                      Term.  This Agreement shall become effective upon the
execution and delivery hereof by Borrowers, Agent and the Lenders and shall
continue in full force and effect for a term ending on January 15, 2012 (the
“Maturity Date”).  The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.”
 

 
LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

Section 3.6 of the Loan Agreement, Early Termination by  Borrowers, is hereby
modified and amended by amending and restating such Section in its entirety as
follows:
 
“3.6                      Early Termination by Borrowers.  Borrowers have the
option, at any time upon 60 days’ prior written notice by Borrowers to Agent, to
terminate this Agreement by paying to Agent, for the benefit of the Lender
Group, in cash, the Obligations (including either (a) providing cash collateral
to be held by Agent for the benefit of the Lenders with a Revolver Commitment in
an amount equal to 105% of the then extant Letter of Credit Usage, or (b)
causing the original Letters of Credit to be returned to Agent), in full. If
Borrowers have sent a notice of termination pursuant to the provisions of this
Section, then the Lenders’ obligations to extend credit hereunder shall
terminate and Borrowers shall be obligated to repay the Obligations (including
either (a) providing cash collateral to be held by Agent for the benefit of the
Lenders with a Revolver Commitment in an amount equal to 105% of the then extant
Letter of Credit Usage, or (b) causing the original Letters of Credit to be
returned to Agent), in full on the date of termination of this Agreement in such
notice.”
 
(j) Section 7.1 of the Loan Agreement, Indebtedness, is hereby modified and
amended by amending and restating clause (m) of such Section in its entirety as
follows:
 
“(m)                      (i) unsecured Indebtedness incurred after the Closing
Date but before the Fifth Amendment Effective Date as more fully disclosed to
Agent, in form and substance reasonably satisfactory to the Agent, on or prior
to the Fifth Amendment Effective Date and (ii) unsecured Indebtedness not
otherwise permitted by clauses (a) through (l) above and clause (m)(i) in an
aggregate principal amount (or accreted value, as applicable) at any time
outstanding pursuant to this clause (m)(ii), including all Refinancing
Indebtedness incurred to repay, redeem, discharge, retire, defease, refund,
refinance or replace any Indebtedness incurred pursuant to this clause (m)(ii),
not to exceed $10,000,000;”
 
(k) Section 7.11 of the Loan Agreement, Restricted Payments, is hereby modified
and amended by amending and restating subclause (ii) of clause (4) of the second
paragraph of such Section in its entirety as follows:
 
“(ii) so long as clause (a) above is satisfied, distributions pursuant to, and
in accordance with, Management Agreements in effect from time to time, provided
that (A) to the extent a subordination agreement with respect to such Management
Agreement is required to be entered into pursuant to Section 7.21, such
distributions are permitted by such subordination agreement and (B) the
aggregate amount payable to PGP or any other Excluded Person or Affiliate
(excluding any payments (x) permitted by Section 7.16 and (y) payable under
employment agreements entered into in the ordinary course of business for which
an executed subordination agreement is not required to be delivered pursuant to
Section 7.21), pursuant to the Management Agreements or any employment,
consulting or similar agreements or arrangements for any fiscal year shall not
 

 
LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

exceed the lesser of (A) 5.00% of Combined EBITDA for the immediately preceding
fiscal year, and (B) $4,000,000,”
 
(l) Section 7.11 of the Loan Agreement, Restricted Payments, is hereby further
modified and amended by amending and restating clause (9) of the second
paragraph of such Section in its entirety as follows:
 
“(9)           (i) Restricted Payments made after the Closing Date but before
the Fifth Amendment Effective Date as more fully disclosed to Agent, in form and
substance reasonably satisfactory to the Agent, on or prior to the Fifth
Amendment Effective Date and (ii) so long as (A) the Restricted Payment is
otherwise not prohibited by the Indenture (after giving effect to any amendment
or waiver thereof), (B) clause (a) above is satisfied and (C) the aggregate
amount of Excess Availability plus cash and Cash Equivalents subject to
satisfactory Control Agreements, after giving effect to each such Restricted
Payment, is at least $10,000,000, Restricted Payments not otherwise permitted by
this Section 7.11 in an aggregate amount during the term of this Agreement
pursuant to this clause (9)(ii) not to exceed $15,000,000.”
 
(m) Section 7.20(a) of the Loan Agreement, Minimum Combined EBITDA, is hereby
modified and amended by amending and restating such Section in its entirety as
follows:
 
“(a)           Minimum Combined EBITDA.  For the 12 fiscal month period ended on
June 30, 2008, and on the last day of each fiscal quarter ended thereafter, fail
to maintain an aggregate amount of Combined EBITDA, measured on a fiscal
quarter-end basis, of at least $40,000,000.


(n) Section 7.20(b) of the Loan Agreement, Capital Expenditures, is hereby
modified and amended by amending and restating such Section in its entirety as
follows:
 
“(b)           Capital Expenditures.  Notwithstanding anything contained in any
amendment, waiver or consent executed prior to the Fifth Amendment Effective
Date, (i) except as provided in Sections 7.20(b)(ii) and 7.20(b)(iii), make
capital expenditures in any fiscal year ended on or after December 31, 2008 in
excess of the sum of $6,000,000 plus the Capital Expenditure Carry Forward
Amount.
 
(ii)           However, in addition to the capital expenditures permitted by
Section 7.20(b)(i), so long as the aggregate amount of Excess Availability plus
cash and Cash Equivalents subject to satisfactory Control Agreements, after
giving effect to each such capital expenditure, is at least $10,000,000,
Borrowers may make capital expenditures in the amount set forth below for the
projects described with respect thereto:


(A)           $8,000,000 to develop an off-track betting parlor located in St.
Martin Parish, Louisiana; and

 
LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

(B)           $3,000,000 to develop a recreational vehicle park at the Racino
Project racetrack.


(iii)           Further, in addition to the capital expenditures permitted by
Sections 7.20(b)(i) and 7.20(b)(ii), so long as no Default or Event of Default
has occurred and is continuing or would result as a consequence thereof,
Borrowers may make capital expenditures in the amount set forth below for the
projects described with respect thereto:


(A)           $25,000,000 for the OED Hotel Project; and


(B)           $85,000,000 for the Dubuque Casino Project (excluding the payments
and obligations associated with (1) the Amended and Restated Port of Dubuque
Public Parking Facility Development Agreement, dated October 1, 2007 (the
“Development Agreement”), between the City of Dubuque, Iowa and DJL, (2) the
Minimum Assessment Agreement, dated as of October 1, 2007, by and among the City
of Dubuque, Iowa, DJL and the City Assessor of the City of Dubuque, Iowa and (3)
any other agreement entered into by DJL in connection with the development of
the parking facility for the Dubuque Casino, so long as such agreement is in
form and substance reasonably satisfactory to the Agent).


(iv)           Further, any and all payments and obligations under the
agreements described in Section 7.20(b)(iii)(B) shall not be considered capital
expenditures under this Section 7.20 or any other Section of this Agreement
other than Section 7.17.”


2. No Other Amendments or Waivers.  Except in connection with the amendments set
forth above, the execution, delivery and effectiveness of this Amendment shall
not operate as an amendment of any right, power or remedy of Agent or the
Lenders under the Loan Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Loan Agreement or any of the other
Loan Documents.  Except for the amendments set forth above, the text of the Loan
Agreement (including, without limitation, the schedules thereto) and all other
Loan Documents shall remain unchanged and in full force and effect and Borrowers
and Guarantors hereby ratify and confirm their respective obligations
thereunder.  This Amendment shall not constitute a modification of the Loan
Agreement or any of the other Loan Documents or a course of dealing with Agent
or the Lenders at variance with the Loan Agreement or the other Loan Documents
such as to require further notice by Agent or the Lenders to require strict
compliance with the terms of the Loan Agreement and the other Loan Documents in
the future, except as expressly set forth herein.  Borrowers and Guarantors
acknowledge and expressly agree that Agent and the Lenders reserve the right to,
and do in fact, require strict compliance with all terms and provisions of the
Loan Agreement and the other Loan Documents, as amended herein.  Neither
Borrowers nor Guarantors have any knowledge of any challenge to Agent’s or any
Lender’s claims arising under the Loan Documents, or to the effectiveness of the
Loan Documents.
 

 
LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

3. Conditions Precedent to Effectiveness.  This Amendment shall become effective
as of the date hereof when, and only when, Agent shall have received, in form
and substance satisfactory to Agent:
 
(a) counterparts of this Amendment duly executed and delivered by Borrowers,
Agent and the Lenders;
 
(b) the Fee Letter among Borrowers and Agent, duly executed and delivered by
Borrowers and Agent;
 
(c) if requested by Agent, amendments modifying and amending the Diamond Jo Ship
Mortgage and the Mortgages;
 
(d) if requested by Agent, a Subordination of Mortgage and a Subordination of
Preferred Fleet Mortgage duly executed by the Indenture Trustee for each
Mortgage (as defined in the Indenture) in place on the date of the Loan
Agreement;
 
(e) opinion of Borrowers’ and Guarantors’ counsel (including, without
limitation, admiralty counsel (if requested by Agent), real estate counsel (if
requested by Agent) and regulatory counsel), such opinions to include regulatory
opinions as to the date issuance and valid existence of Borrowers’ Gaming
Licenses;
 
(f) evidence in form and substance satisfactory to Agent that Borrowers shall
have received all licenses (including the Gaming Licenses), approvals or
evidence of other actions required by any Governmental Authority, including the
Louisiana Regulatory Authorities and the Iowa Gaming Authorities, in connection
with the execution and delivery by Borrowers of this Amendment;
 
(g) if requested by Agent, updated Mortgage Policies for the Real Property
Collateral the reflect that the Mortgages on such Real Property Collateral are
valid and enforceable first priority Liens on such Real Property Collateral free
and clear of all defects and encumbrances except Permitted Liens;
 
(h) a certificate from the Secretary of each Borrower and Guarantor attesting to
the resolutions of such Person’s board of directors (or comparable manager)
authorizing its execution, delivery and performance of this Amendment and the
other documents executed in connection herewith to which such Person is a party
and authorizing specific officers of such Person to execute the same;
 
(i) copies of each Borrower’s and Guarantor’s Governing Documents, as amended,
modified or supplemented as of the Fifth Amendment Effective Date, certified by
the Secretary of such Borrower or Guarantor, as applicable;
 
(j) a certificate of status with respect to each Borrower and Guarantor, dated
within 10 days of the Fifth Amendment Effective Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower or Guarantor, as applicable, which certificate shall indicate that such
Borrower or Guarantor, as applicable, is in good standing in such jurisdictions;
 

 
LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

(k) certificates of status with respect to each Borrower and Guarantor, as
applicable, each dated within 30 days of the Fifth Amendment Effective Date,
such certificates to be issued by the appropriate officer of the jurisdiction
(other than the jurisdiction of organization of such Borrower or Guarantor, as
applicable) in which its failure to be duly qualified or licensed would
constitute a Material Adverse Change, which certificates shall indicate that
such Borrower or Guarantor, as applicable, is in good standing in such
jurisdictions; and
 
(l) such other information, documents, instruments or approvals as Agent or
Agent’s counsel may reasonably require.
 
4. Representations and Warranties of Borrowers.  In consideration of the
execution and delivery of this Amendment by Agent and the Lenders, each Borrower
and each Guarantor (Borrowers and Guarantors are referred to hereinafter
collectively as the “Loan Parties” and each as a “Loan Party”) hereby represents
and warrants in favor of Agent and the Lenders as follows:
 
(a) as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment have been duly authorized by all necessary action on the
part of such Loan Party;
 
(b) as to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment do not and will not (i) violate any provision of
federal, state, or local law or regulation applicable to such Loan Party, the
Governing Documents of any Loan Party, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Loan Party, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of such Loan Party
(including any of the Senior Note Documents), (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Loan Party, other than Permitted Liens, or (iv) require any
approval of such Loan Party’s members or shareholders or any approval or consent
of any Person under any material contractual obligation of such Loan Party;
 
(c) the execution, delivery, and performance by such Loan Party of this
Amendment do not and will not require any registration with, consent or approval
of, notice to, or other action with or by, any Governmental Authority or other
Person, other than any consent or approval that has been obtained and remains in
full force and effect;
 
(d) as to each Loan Party, the Loan Documents to which such Loan Party is a
party (including, without limitation, the Loan Agreement, this Amendment and all
other documents contemplated hereby), when executed and delivered by such Loan
Party, will be the legally valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally;
 
(e) no Default or Event of Default exists under the Loan Agreement or the other
Loan Documents; and
 

 
LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

(f) as of the date hereof, all representations and warranties of each Loan Party
set forth in the Loan Agreement and the other Loan Documents are true, correct
and complete in all material respects, except to the extent such representation
or warranty expressly relates to an earlier date (in which case such statement
was true and correct on and as of such earlier date).
 
5. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement.  In proving this Amendment in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
other electronic transmission shall be deemed an original signature hereto.
 
6. Reference to and Effect on the Loan Documents.  Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan Agreement, and each reference in the other Loan Documents
to “the Loan Agreement” “thereunder,” “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as amended hereby.
 
7. Affirmation of Guaranty.  By executing this Amendment, each Guarantor hereby
acknowledges, consents and agrees that all of its obligations and liability
under the Guaranty to which it is a party and the other Loan Documents to which
it is a party remain in full force and effect, and that the execution and
delivery of this Amendment and any and all documents executed in connection
herewith shall not alter, amend, reduce or modify its obligations and liability
under such Guaranty or any of the other Loan Documents to which it is a party.
 
8. Costs, Expenses and Taxes.  Borrowers agree, jointly and severally, to pay on
demand all costs and expenses in connection with the preparation, execution, and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Agent with respect thereto and with
respect to advising Agent as to its rights and responsibilities hereunder and
thereunder.  In addition, Borrowers agree, jointly and severally, to pay any and
all stamp and other taxes payable or determined to be payable in connection with
the execution and delivery of this Amendment and the other instruments and
documents to be delivered hereunder, and agree to save Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes.  Borrowers hereby
acknowledge and agree that Agent may, without prior notice to Borrowers, charge
such costs and fees to Borrowers’ Loan Account pursuant to Section 2.6(d) of the
Loan Agreement.
 
9. Section Titles.  The section titles contained in this Amendment are included
for the sake of convenience only, shall be without substantive meaning or
content of any kind whatsoever, and are not a part of the agreement between the
parties.
 
10. Entire Agreement.  This Amendment and the other Loan Documents constitute
the entire agreement and understanding between the parties hereto with respect
to the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions.
 

 
LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

11. GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
12. Loan Document.  This Amendment shall be deemed to be a Loan Document for all
purposes.
 


[Remainder of page intentionally left blank]

 
LEGAL_US_W # 58344626.9
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.




BORROWERS:
DIAMOND JO, LLC, a Delaware limited liability company



 
By: s/Natalie
Schramm                                                                      
      Name:  Natalie Schramm
      Title:    CFO




THE OLD EVANGELINE DOWNS, L.L.C.,
a Louisiana limited liability company


 
By: s/Natalie
Schramm                                                                      
      Name: Natalie Schramm
      Title:   CFO

Fifth Amendment to Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 

AGENT AND
LENDERS:                                                                WELLS
FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender


 
By: s/Patrick
McCormack                                                                      
      Name:   Patrick McCormack
      Title:     Vice President




 

Fifth Amendment to Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:


 
GUARANTORS:                                                                PENINSULA
GAMING, LLC, a Delaware limited liability company
 




By: s/Natalie Schramm
      Name:  Natalie Schramm
      Title:    CFO
 


 
PENINSULA GAMING CORP. (formerly knownas The Old Evangeline Downs Capital
Corp.), a Delaware corporation




By: s/Natalie Schramm
      Name: Natalie Schramm
      Title:   CFO

Fifth Amendment to Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 
